Exhibit 10.6.2

 

LOGO [g450536newlogo.jpg]

PartnerRe Ltd.

Executive Share-Settled Share Appreciation Right Agreement

<Name>

<Date>

This Share-Settled Share Appreciation Right Award Agreement (the “Award
Agreement”) commences and is made effective as of <Date>, by and between
PartnerRe Ltd. (the “Company”), and <Name> (the “Participant”), an employee of
the PartnerRe Group (which is defined to include PartnerRe Ltd. and its
affiliates and subsidiaries).

WHEREAS, the Company desires to afford the Participant the opportunity to
acquire common shares, $1.00 par value, of the Company (“Shares”) pursuant to
the PartnerRe Ltd. Amended and Restated Employee Equity Plan (the “Plan”); and

WHEREAS, the Company wishes to provide a means through which the PartnerRe Group
may attract able persons to enter and remain in employment or other service with
the Company and motivate and reward key employees and other persons, including
the Participant, to contribute significantly to the success of the Company,
thereby furthering the best interests of the Company and its shareholders;

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Conflicts. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Plan, terms and
provisions of which are incorporated herein by reference. In the event of a
conflict or inconsistency between the terms and provisions of the Plan and the
terms and provisions of this Award Agreement or a prospectus, the terms and
provisions of the Plan shall govern and control. In the event of a conflict or
inconsistency between the terms and provisions of this Award Agreement and a
prospectus, the terms and provisions of this Award Agreement shall govern and
control.

2. Purpose of Award Agreement. The purpose of this Award Agreement is to grant
an award of Share-Settled Share Appreciation Right (the “SSAR”) to the
Participant. The SSAR represents the right to acquire up to, but not exceeding
in the aggregate, the number of Shares as set forth in the Notice of SSAR,
subject to the terms of the Plan. This Award Agreement is entered into pursuant
to the terms of the Plan, and, by receipt of this Award Agreement, the
Participant acknowledges receipt of a copy of the Plan and further agrees to be
bound thereby and by the actions of the Committee pursuant to the Plan.

3. Grant of SSAR. The Participant is granted an award of SSAR with respect to
the number of Shares and on the date (the “Grant Date”) as specified in the
Notice of SSAR.



--------------------------------------------------------------------------------

LOGO [g450536newlogo2.jpg]

 

4. Exercise Price. The exercise price per Share of the SSAR shall be the price
provided in the Notice of SSAR (the “Exercise Price”).

5. Term of SSAR. The term of the SSAR shall be no longer than ten (10) years
from the Grant Date, subject to earlier termination as provided in Section 7
hereof.

6. Vesting of SSAR. Subject to the terms, conditions and limitations contained
herein, the SSAR shall vest and become exercisable with respect to the Shares
covered by such SSAR in accordance with the following schedule:

 

  •  

33% of the SSAR on the first anniversary of the Grant Date;

 

  •  

33% of the SSAR on the second anniversary of the Grant Date; and

 

  •  

34% of the SSAR on the third anniversary of the Grant Date.

7. Termination. In the event that the Participant ceases to be an employee of
PartnerRe Group prior to the expiration of the term of the SSAR, as provided in
Section 5 above (the “Expiration Date”), the following conditions shall apply:

a. Death or Disability. If the Participant ceases to be an employee of the
PartnerRe Group as a result of the Participant’s death or Disability, (i) any
portion of the SSAR that is vested on the date of such termination shall remain
exercisable for twelve (12) months following the date of such termination, but
in no event shall such vested portion remain exercisable later than the
Expiration Date, and (ii) any unvested portion of the SSAR shall vest on the
date of such termination and remain exercisable for twelve (12) months following
the date of such termination, but in no event shall such vested portion remain
exercisable later than the Expiration Date.

b. Resignation or Involuntary Termination. In the event the Participant’s
employment with the PartnerRe Group is terminated by the Company (with or
without Cause), or by the Participant (with or without Good Reason) other than
for death, Disability or retirement (as defined below), (i) any portion of the
SSAR that is vested on the date of such termination shall remain exercisable for
three (3) months following the date of such termination, but in no event shall
such vested portion remain exercisable later than the Expiration Date, and
(ii) any unvested portion of the SSAR shall be forfeited on the date of such
termination.

c. Retirement. If the Participant ceases to be an employee of the PartnerRe
Group as a result of the Participant’s retirement, (i) any portion of the SSAR
that is vested on the date of such termination shall remain exercisable until
the Expiration Date and (ii) any unvested portion of the SSAR shall continue to
vest in accordance with their original vesting schedule, subject to the
provisions below:

i. Post-termination Covenants. Continuation of vesting following retirement and
post-retirement exercisability are contingent upon the Participant’s compliance
with certain limitations on the Participant’s business activity, including the
following: (i) the Participant may not engage in business activities in the
reinsurance industry, act on behalf of any entity, company or business that

 

2



--------------------------------------------------------------------------------

LOGO [g450536newlogo2.jpg]

 

operates in the reinsurance industry, or otherwise compete with the PartnerRe
Group in the locations where the PartnerRe Group operates, (ii) the Participant
may not solicit employees or customers of PartnerRe on behalf of any entity,
company or business that operates in the reinsurance business or otherwise
competes with the PartnerRe Group in the locations where the PartnerRe Group
operates, and (iii) the Participant may not disclose confidential or non-public
information regarding the business of the PartnerRe Group (unless legally
required to do so, and in such case only upon giving prior notice to the
Company), in each of (i), (ii) and (iii) above, until 100% of the SSAR has
vested and been exercised or expired.

ii. Definition of Retirement. For purposes of this Award Agreement, “retirement”
means a voluntary termination after reaching either (a) age 65 or (b) age 60
with 10 years of service to the PartnerRe Group.

d. Conflict with Contract of Employment. In the event that any of the terms of
the Participant’s contract of employment conflict with the provisions of this
Section 7, the contract of employment shall prevail. For the avoidance of doubt,
this Award shall follow the treatment of Options upon termination as set out in
such contract of employment, if such contract of employment does not specify
treatment of SSARs.

8. Method of Exercising SSAR. To exercise any portion of the SSAR, the
Participant shall comply with the Company’s Designated Insider Trading
Guidelines.

Upon effecting the exercise, the Company shall deliver to the Participant Shares
issued in the Participant’s name for the number of Shares, to the nearest number
of whole Shares, which represent the excess (if any) of the Fair Market Value of
the Shares underlying the portion of the SSAR that is being exercised on the
date of exercise over the aggregate Exercise Price of such Shares.

9. Entire Agreement. With the exception of any contract of employment applicable
to the Participant with respect Section 7, the Plan and this Award Agreement
(including the Notice of SSAR) constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Participant with
respect to the subject matter hereof. Any modification of this Award Agreement
must be in writing signed by the Company. Decisions of the Committee with
respect to the administration and interpretation of the Plan and this Award
Agreement will be final, conclusive and binding on all persons.

10. No Additional Rights or Entitlements. The Participant hereby acknowledges
and agrees that neither this Award nor the Plan shall be construed as giving the
Participant any right to be retained in the employ of, or to continue to provide
services to, the PartnerRe Group, and that the PartnerRe Group may at any time
dismiss the Participant, free from any liability, or any claim under the Plan or
this Award Agreement, unless otherwise expressly provided in the Plan or in this
Award Agreement or in any other agreement binding the parties. The receipt of
this Award under the Plan is not intended to confer any rights on the
Participant except as set forth in this Award Agreement. The Participant further
acknowledges and agrees that no payment under the Plan or this Award Agreement
shall be taken into

 

3



--------------------------------------------------------------------------------

LOGO [g450536newlogo2.jpg]

 

account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the PartnerRe Group except as
may otherwise be specifically provided.

11. Change in Control. Upon a Change in Control, the SSAR will be subject to
Section 12 of the Plan.

12. Retention of Awards. The Participant acknowledges that it is the intention
of the Company that the Participant retain at least a portion of the Shares
acquired pursuant to this Award and agrees to comply with any Share retention
requirements that the Company may impose in connection with this Award.

13. Notices. All notices, requests and other communications under this Award
Agreement shall be (i) if in writing, delivered in person (by courier or
otherwise), mailed by certified or registered mail, or (ii) by email
transmission, in each case return receipt requested, as follows:

if to the Company, to:

PartnerRe Ltd.

90 Pitts Bay Road

Pembroke HM 08

Bermuda

Attn: Philip Martin

Email: philip.martin@partnerre.com

if to the Participant, to the address that the Participant most recently
provided to the Company,

or to such other address or email as such party may hereafter specify for the
purpose by notice to the other parties hereto. All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
received on the next succeeding business day in the place of receipt.

14. No Assignment or Transfer. The Participant’s rights and interest under the
Plan or under this Award Agreement, including amounts payable, may not be sold,
assigned, donated, or transferred or otherwise disposed of, mortgaged, pledged
or encumbered except, in the event of the Participant’s death, to a designated
Beneficiary to the extent permitted by the Committee, or in the absence of such
designation, by will or the laws of descent and distribution.

15. Successors and Assigns; No Third Party Beneficiaries. This Award Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Award Agreement, expressed or implied, is
intended to confer on anyone other than the Company and the Participant, and
their respective heirs, successors, legal representatives and

 

4



--------------------------------------------------------------------------------

LOGO [g450536newlogo2.jpg]

 

permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Award Agreement.

16. Counterparts. This Award Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

17. Governing Law. This Award Agreement shall be governed by and construed in
accordance with the laws of Bermuda, without reference to the principles of
conflicts of law thereof.

18. Headings. Headings are for the convenience of the parties and are not deemed
to be part of this Award Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date and year first written above.

 

PARTNERRE LTD. By:   LOGO [g450536sig.jpg]  

 

  Name:   Philip Martin   Title:   Director of Group     Compensation & Benefits

 

5



--------------------------------------------------------------------------------

Notice of Share-Settled Share Appreciation Rights   LOGO [g450536newlogo.jpg]

 

<Name>    Grant Number:    <###> <Address 1>    Plan:    EEP <Address 2>    ID:
   <###> <Address 3>      

 

 

 

  Grant Date:   <Date>     Type of Grant:   Share-Settled Share Appreciation
Rights     Number of SSS:   <####>     Grant Price:   <$##.##>  

Vesting Schedule:

 

Shares   Vest Type     Full Vest     Expiration   <####>     On Vest Date       
<Date>        <Date>    <####>     On Vest Date        <Date>        <Date>   
<####>     On Vest Date       <Date>        <Date>   

For further information, please go on Relink under the Employee Services / HR
Services/ Equity Plans section.

 

 

By your on-line acceptance and the Company’s signature below, you and the
Company agree that these Share-Settled SARs are granted under and are governed
by the terms and conditions of the Company’s Employee Equity Plan and the
Share-Settled Share Appreciation Right Agreement.

 

 

 

LOGO [g450536sig.jpg]

 

PartnerRe Ltd.

 

Wellesley House, 90 Pitts Bay Road   Telephone   (1 441) 292 0888 Pembroke HM
08, Bermuda   Telefax   (1 441) 296 2250     http://www.partnerre.com